By the Court.
— We are clearly of opinion, that the judgment first entered, is entitled to be first paid. The plaintiff in the common pleas must, therefore, enjoy his preference. (b)

 A question of priority of judgments also arose in the common pleas of Philadelphia county, at June term 1806, in the case of Emerick b. Garwood.1
It was on a case stated between two creditors of the defendant, each of whom had entered judgment, by virtue of a bond and warrant, on the same day, at the distance of a few hours. It was held by the Court (Rush, President), that there should be no precedence between the judgments; but that the proceeds of the sales which arose from real estate, should be divided.
The reason chiefly assigned by the President, was the inconvenience of a contrary rule, there being several courts, in which judgment might be entered on the same day; and the authority on which he chiefly relied was Lord Porohester’s case, as stated by Buller, in IT. R. 118.
Milnor, for the second creditor. Rawle, contra.


 s. c. 1 Bro. 20; s. p. Steele v. Taggert, Id. 20 n.; Mitzler v. Kilgore, 3 P. & W. 245.